Title: To John Adams from James McHenry, 2 May 1800
From: McHenry, James
To: Adams, John



Sir.
War Department 2d May 1800.

I am informed that Tench Frances Eqr Purveyor of public supplies, died last night; This event creates a vacancy in an important office, which the necessities of the service, require, should be filled with as little delay as possible.
Permit me respectfully to present to you, the name of Mr. Jonathan Williams as a successor to this office. He is a gentleman of intelligence, activity, experience in business and fair character, and at present, by your permission, is acting provisionally as Purveyor for the War Department.
I have the honour to be with the greatest respect, Sir / Your most ob St
James McHenry